            Case 3:19-cv-00086-JM Document 45 Filed 05/04/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


TIFFANY DRIVER                                                             PLAINTIFF

V.                                       3:19CV00086 JM

RUBEN HERNANDEZ and
REGENCY HOMEBUILDERS LLC                                                   DEFENDANTS

                                            ORDER

       Pending is Defendant Regency Homebuilders LLC’s (“Regency”) motion to dismiss the

Amended Complaint for lack of personal jurisdiction pursuant to Rule 12(b)(2). Plaintiff Tiffany

Driver has responded, and Regency has replied.

       On May 12, 2018 Defendant Reuben Hernandez was driving a truck owned by his

employer Regency Homebuilders. Hernandez collided with a vehicle in which Plaintiff was a

passenger. Plaintiff was injured in the accident. The collision occurred in West Memphis,

Arkansas.

       Regency is a limited liability company registered with the Tennessee Secretary of State

with a principle place of business in Germantown, Tennessee. (Amended Complaint ECF No.

35). According to the affidavit of Gery Carlson, Regency’s chief financial officer, Regency is in

the business of designing, constructing, and renovating single-family homes in southwestern

Tennessee and northwestern Mississippi. (ECF No. 36-2). Mr, Carlson states that Regency does

not have an office in Arkansas, does not build homes in Arkansas, and does not advertise in any

way in Arkansas. (ECF No. 36-2). Regency does not have any employees that reside in

Arkansas. Id. Carlson states that Ruben Hernandez was not on the business of Regency when the

accident with Plaintiff occurred and was not operating the truck with the permission of Regency.
             Case 3:19-cv-00086-JM Document 45 Filed 05/04/21 Page 2 of 4




Id. Regency contends that the Court does not have personal jurisdiction over it because Regency

does not have minimum contacts with the State of Arkansas. Plaintiff argues that the Court has

personal jurisdiction over Regency because the collision occurred in Arkansas, Regency owned

the truck and employed the driver.

       I.       Standard to be applied to a Rule 12(b)(2) analysis

       Rule 12(b)(2) provides an avenue for dismissal where a federal court does not have

personal jurisdiction over a defendant. When personal jurisdiction is challenged or controverted

in federal court, a plaintiff has the burden to show jurisdiction exists. See Denver v. Hentzen

Coatings, Inc., 380 F.3d 1070, 1072–73 (8th Cir. 2004) (internal citation omitted). Specifically, a

plaintiff must make a prima facie showing that personal jurisdiction exists, which requires

creating “a reasonable inference that the defendant can be subjected to jurisdiction within the

state.” K-V Pharm. Co. v. J. Uriach & CIA, S.A., 648 F.3d 588, 592 (8th Cir. 2011). Although

“[t]he evidentiary showing required at the prima facie stage is minimal, the “showing must be

tested, not by the pleadings alone, but by the affidavits and exhibits” supporting or opposing the

motion. Id. (internal citations omitted). The district court must view the evidence in the light

most favorable to the plaintiff and resolve all factual conflicts in its favor in deciding whether the

plaintiff made the requisite showing.

       II.      Discussion of the Law

       “Because Arkansas's long-arm statute is coextensive with constitutional limits, this Court

must determine only if the exercise of personal jurisdiction over Regency would offend due

process.” Laymance v. Shourd, 2019 WL 2078986, at *1 (E.D. Ark. Mar. 21, 2019) (citing

Johnson v. Woodcock, 444 F.3d 953, 955 (8th Cir. 2006)). Due process requires a defendant to

have such minimum contacts with the forum state that the maintenance of a suit does not offend
          Case 3:19-cv-00086-JM Document 45 Filed 05/04/21 Page 3 of 4




traditional notions of fair play and substantial justice. International Shoe Co. v. Washington, 326

U.S. 310, 316 (1945). A defendant must “reasonably anticipate being haled into court” in the

forum state, and maintenance of the lawsuit there must “not offend traditional notions of fair play

and substantial justice.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

       Plaintiff contends that the Court has personal specific jurisdiction over Regency. The

Arkansas Supreme Court has stated:

       [T]je following criteria are necessary for personal specific jurisdiction: (1) the
       defendant must purposefully avail himself of the privilege of acting in the forum
       state or causing a consequence in the forum state; (2) the cause of action must
       arise from or relate to the defendant's contacts with the forum state; and (3) the
       acts of the defendant or consequences caused by the defendant must have a
       substantial enough connection with the forum state to make the exercise of
       personal jurisdiction over the defendant reasonable.

Lawson v. Simmons Sporting Goods, Inc., 569 S.W.3d 865, 871 (Ark. 2019).

       To prove specific personal jurisdiction, Plaintiff claims that Mr. Hernandez was operating

Regency’s truck in the course and scope of his employment with Regency when the accident

occurred. She argues that under Arkansas law there is a presumption an employee is acting

within the scope of his employment when he is driving an employer-owned vehicle. An

employee is acting within the scope of his employment if he is doing anything that may

reasonably be part of his employment or in furtherance of the employers’ interest, even though

not expressly authorized.

       In his deposition, Mr. Hernandez testified that Regency was aware the he drove the truck

for personal business because his boss had seen him driving the company truck around town on

personal business. However, there is no evidence that Regency knew Mr. Hernandez drove the

truck on personal business in Arkansas. Mr. Hernandez does not live in Arkansas. Regency does

                                                 3
          Case 3:19-cv-00086-JM Document 45 Filed 05/04/21 Page 4 of 4




not have any employees who live in Arkansas. Viewing the facts in the light most favorable to

Plaintiff, Mr. Hernandez’s testimony does not reveal any contacts between Regency and

Arkansas. There is no evidence that Hernandez was driving in Arkansas in furtherance of

Regency’s interest. Regency does not have any business in Arkansas. Plaintiff has failed to set

forth facts to show Regency purposefully availed itself of the privilege of conducting activities in

this state and that Regency had reason to anticipate being haled into court in Arkansas. Regency

lacks minimum contacts with Arkansas to bring it within the jurisdiction of this Court.

       III.    Conclusion

       For these reasons, Regency=s motion to dismiss (ECF No. 36) is GRANTED. Regency is

dismissed without prejudice.

       IT IS SO ORDERED this 4th day of May, 2021.



                                                             ______________________________
                                                             James M. Moody Jr.
                                                             United States District Judge




                                                 4
